DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shelton Austin on February 15, 2022.
The application has been amended as follows:                             

34.	(New) The apparatus according to claim 1, wherein an antinoise signal of the one or more antinoise signals is configured to cancel audio activity of at least one non-participant of the application session.

35.	(New) The method according to claim 17, wherein an antinoise signal of the one or more antinoise signals is configured to cancel audio activity of at least one non-participant of the application session.

Claims 12, 20 and 28 are cancelled.

Allowable Subject Matter
In view of further search and amended claims, claims 1-11, 13-19, 21-27 and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance of   claims 1-11, 13-19, 21-27 and 29-35:
Claims 1-11, 13-19, 21-27 and 29-35 are allowed in view of Applicant's IDS filed on 2/7/2022 and examiner’s amendment file on 2/15/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/PAUL KIM/Primary Examiner, Art Unit 2654